DETAILED ACTION
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, fig.1-22, claims 1-7, 9-11, 14-20 in the reply filed on 11/14/2022 is acknowledged.
Notes: since claim 8 has been withdrawn to a non-elected Spice, II; claims 12-13 also have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-11, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “can be seem or observed through” in claims 1, 16, is a relative and alternative term which renders the claim indefinite. The term “can be and or” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. for example, the fluid cannot be seen; and the term “or” is an alternative term.
Claim 15 recites a plurality of terms “means” are confusing and unclear which structure encompassed by such limitations.  Whether the terms are referring to method or step as indicated in the specification. Since claim 15 is interpreted to method of using a footwear.
Claims 2-7, 9-11 are dependent of claim 1, and are likewise indefinite.
Claims 17-20 are dependent of claim 16, and are likewise indefinite.


Claim limitation 15 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means”.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky et al. (20160074547—hereinafter, Dobrinsky) in view of Hoffer et al. (2013/0125416—hereinafter, Hoffer).

Regarding claim 1, Dobrinsky discloses a footwear (fig.2A) comprising: an outermost layer of said footwear (fig.4), in which an outermost bottom layer comprises an outsole portion (fig.4 shows a portion disposed below element 48); a midsole portion (fig.4A below), wherein a top layer surface area (fig.4A below) of said midsole portion being configured to be operable for contacting a wearer's foot (fig.4); a midsole section (fig.4A below), said midsole section is disposed between said outsole portion and said top layer surface area; a predetermined amount of fluid (par [0044]); a fluid-filled compartment (fig.4A below shows fluid as water contained in the chamber 46) disposed in said midsole section, wherein said fluid-filled compartment is configured to house said predetermined amount of fluid (fig.4), in which a perimeter area around said fluid compartment comprises a translucent or clear material (par [0049] and fig.3 shows a plurality of transparent windows 16, 32), and wherein the housed fluid can be seen or observed through said compartment (par [0037, 0049]); and in which an upper surface area of said fluid-filled compartment (fig.4A below) that is into engagement with said top layer surface area of said midsole portion; but Dobrinsky does not disclose said midsole portion comprises a pliable material that is configured to stretch under pressure and wherein said midsole section is configured to be operable for absorbing a shock imposed on said footwear.  However, Hoffer teaches another footwear article (fig.1) having an upper 20, midsole layer 40,midsole 45 and outsole 50 par [0031]; par [0032] states that midsole 45 include various flexible, semi-rigid or rigid materials; furthermore, fig.4, par [0035] states that layer 152 is made of transparent material or rubber material and including a plurality of elements 158, 156, 154 attached to element 152 in order to provide transparent layer material to allow light going through.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide various flexible material or rubber material for the midsole portion and midsole section of Dobrinsky as taught by Hoffer in order to cushioning for the foot of wearer.

Regarding claim 2, Dobrinsky does not discloses said outsole portion comprises a tread made from at least one of, organic rubber, recycled rubber, and blown rubber that is configured to provide traction and stability.  However, Hoffer further discloses that the second outsole 154 having a plurality of tread elements 156, 158 are made by variety of material or any material par [0035] to provide sufficient abrasion resistance to prevent deterioration of the of the sole par [0041].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide rubber treads for the outsole of the Dobrinsky as taught by Hoffer in order to provide sufficient abrasion resistance to prevent deterioration of the of the sole. see par [0041] of Hoffer.

Regarding claims 3, 5, Dobrinsky further discloses the footwear of claim 2, in which said fluid-filled compartment is further configured to house objects (fig.4 shows the chamber including walls 54 to house water or fluid); further comprising at least one or more translucent or transparent lighting compartments disposed in said midsole section (par [0031] LED).
Regarding claim 6, Dobrinsky further discloses the footwear of claim 5, further comprising at least one or more translucent or transparent waterproof barriers that are configured to separate said fluid-filled compartment from said one or more lighting compartments (fig.4 shows element 54 is separating element 46 from element 48), further comprising at least one or more light producing device (par [0031] LED) incorporated within said one or more translucent or transparent compartments, wherein said one or more light producing device being configured to provide illumination.

Regarding claims 7, 11, 14, Dobrinsky further discloses the footwear of claim 2, in which said footwear comprises a sandal (fig.2A shows a sandal having a strap), in which said sandal comprises a strap implement that is into engagement with said midsole section; in which said upper surface area of said midsole portion comprises a plurality of ridges (42), said plurality of ridges being configured to be operable for improving traction between the wearer's foot and said top layer surface area of said insole portion, and in which an upper portion of said midsole portion is made to be translucent or transparent (fig.3); in which said fluid-filled compartment comprises at least one (fig.4) or more translucent or transparent fluid-filled compartments, and in which said fluid-filled compartment comprises at least one or more predetermined amount of colored fluids disposed in said one or more translucent or transparent fluid-filled compartments (par [0044]).

    PNG
    media_image1.png
    344
    678
    media_image1.png
    Greyscale


Regarding claim 15, Dobrinsky and Hoffer disclose a method of using a footwear, see the rejection of claim 1 above.  

Regarding claim 16, see the rejection of claim 1 above.
Regarding claims 17-20, Dobrinsky further discloses the footwear of claim 16, in which said one or more fluid compartments comprise at least one or more translucent or transparent fluid compartments (see fig.4A above), and in which said fluid comprises at least one or more predetermined amount of colored fluids disposed in said one or more translucent or transparent fluid compartments (par [0044]); said footwear comprises at least one of, a sandal (fig.2A), a shoe, a clog, and a boot; further comprising: a strap implement having a hollow portion that is configured to hold (fig.2A) or pass fluid from said fluid compartment; and a plurality of ridges (42), said plurality of ridges being configured to be operable for improving traction between the wearer's foot and said upper surface area of said insole portion; further comprising: at least one or more translucent or transparent lighting compartments (LED lights, par [0031]) disposed in said midsole section; at least one or more translucent or transparent waterproof barriers that are configured to separate said one or more fluid compartment from said one or more lighting compartments (fig.4 shows wall 54 is separating LEDs from chamber water); and at least one or more light producing devices incorporated within said one or more translucent or transparent compartments being configured to be operable for providing illumination.

Allowable Subject Matter
Claims 4, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732